DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
	Regarding the rejection over Frantz, it is argued that the solder balls are structurally configured mirrored and not functionally configured mirrored, as claimed.
Please note that Frantz (column 2, lines 33-35) teaches the invention “…employs a novel transposition of row or column pin definitions of the footprint.” To clarify, it transposes, or creates a functionally mirrored, pin definition.  Frantz is not mirroring just the solder balls but the pins are to which they are attached to create a functionally mirrored pin assignment.  
Further, column 1, lines 65-67 states “The subsystem module ball-to-signal definitions use a "mirror image" definition of specific microprocessors or digital signal processors…”  Therefore the balls AND signals are functionally mirrored.  

With respect to the rejection over Koga it is argued that the packages partially overlap and not “directly aligned”.  Also argued is that Koga is silent about the packages having a functionally mirrored pin assignment.  
Please note that “directly aligned” is not what is claimed.  What is claimed is “aligned”.  This alignment relationship isn’t clearly and succinctly defined and claimed.  Therefore how they are aligned is left open to interpretation.  In this case, “aligned” is interpreted as meaning they partially overlap.  Also note as a sidebar, if the claims were to be amended to recite “directly aligned” it would still be broadly interpreted to include partially overlapping unless the claim also defined what that exactly means positionally.
Also note that Koga does clearly and succinctly state that the packages have a functionally mirrored pin assignment in paragraph 0024 – which states “The foregoing inter-chip connection part V0 makes high-speed bus connection by mirror image pin 
As to the rejection over Mori it is argued that Mori is silent regarding functionally mirrored pin assignment.
Please note that figures 10A-B and column 1, lines 35-38 clearly teach functionally mirrored pin assignment by stating “Dark input/output pins…are arranged mirror-symmetrically with respect to the central line.”  This means that when the products 100 and 101 are attached to the board 10 in figure 9 the pins would have a functionally mirrored pin assignment.
Pertaining the rejection over Tauber it is argued that Tauber is silent regarding functionally mirrored pin assignment.
Please note that Tauber is replete which statements reciting this functionally mirrored pin assignment.  Specifically see column 1, lines 28-31; column 7, lines 12-16; column 8, lines 58-65 (wherein the reference to Fig. 2C is a typo meant to refer to Fig. 2B since there is no Fig. 2C); column 9, lines 2-5; column 9, lines 19-22 for example.

Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections over Frantz et al., US 6,258,558
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being clearly by Frantz et al., US 6,258,558.
Regarding claim 1, Frantz (figure 5) teaches an apparatus comprising:
a printed circuit board 9;
a first semiconductor package 8 comprising a plurality of pins mounted on a first side of the printed circuit board 9; and
a second semiconductor package 1 mounted on a second side of the printed circuit board 9 opposite the first side, the second semiconductor package 1 comprising a functionally configured mirrored pin assignment of the first semiconductor package, wherein the second semiconductor package 1 is aligned with the first semiconductor package 8, wherein the second semiconductor package 1 has a reversed pin assignment relative to the first semiconductor package 8, and wherein the functionally configured mirrored pin assignment is a mirror image of the pin function in the first semiconductor package 8 (column 1, line 59-column 2, line 5 & column 1, lines 65-67 & claim 1, column 5, line 29-column 6, line 2).
Please note that Frantz (column 2, lines 33-35) teaches the invention “…employs a novel transposition of row or column pin definitions of the footprint.” To clarify, it transposes, or creates a functionally mirrored, pin definition.  Frantz is not mirroring just 
Further, column 1, lines 65-67 states “The subsystem module ball-to-signal definitions use a "mirror image" definition of specific microprocessors or digital signal processors…”  Therefore the balls AND signals are functionally mirrored.  
Lastly, claim 1 of Frantz states “…a ball grid array printed circuit pattern having a plurality of soldering pads for solder balls, said ball grid array pattern being disposed on said printed circuit board bottom surface, said ball grid array pattern having a one-dimensional transposed signal pinout equivalent to said microprocessor 2-dimensional signal pinout transposed in either a row or a column dimension but not transposed in both dimensions…”  This clearly states it the signal pinout, meaning functionally mirrored, that is transposed and not just the solder balls being structurally mirrored. 
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al., US 6,258,558, as applied to claim 1 above.
With respect to claim 2, though Frantz, which only broadly mentions memory devices (column 1, lines 18-29), fails to teach the first semiconductor package and the second semiconductor package each comprising a NAND memory package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use NAND memory packages in the invention of Frantz because NAND memory package 
As to claim 3, though Frantz, which teaches 352 pins (column 2, Iinesl2-14) fails to teach the NAND memory package comprising 170 pins, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in place of the 350 pins of Frantz because they are conventionally known equivalents. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). Changing the number of pins is well within the ordinary level of skill in the art.
In re claim 4, though Frantz, which teaches minimizing the track lengths and maximizing board space (column 1, line 59-column 2, line 5), fails to teach the printed circuit board utilizing signal routing to the first semiconductor package and the second semiconductor package in only two layers, it would have been obvious to one of ordinary skill in the art at the time of the invention to use only two layers in the invention of Frantz because a two layered PCB is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Pertaining to claim 6, though Frantz, which teaches minimizing the track lengths and maximizing board space (column 1, line 59-column 2, line 5), fails to teach fails to specifically teach the routing from the controller to the first semiconductor package and the second semiconductor package utilizing only two layers in the printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use only two layers in the invention of Frantz because a two layered PCB is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 7, Frantz teaches a controller (column 5, lines 4-18); and though Frantz fails to specifically teach wherein a stub length for routing between the controller and the first semiconductor package, and the controller and the second semiconductor package, is limited to a via length of the printed circuit board, Frantz does teach .
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al., US 6,258,558.
Regarding claim 8, Frantz teaches a memory device comprising:
at least one pair of memory packages (1 & 8) mounted pairwise opposite one another on a printed circuit board 9; and
one of the memory packages (1 & 8) the pair comprises a functionally configured mirrored pin assignment of the other of the NAND memory packages (1 & 8) of the pair, wherein the one of the NAND memory packages (1 & 8) is aligned with the other NAND memory package (1 & 8), wherein the one of the NAND memory packages (1 & 8) has a reversed pin assignment relative to the other NAND memory package (1 & 8), and wherein the functionally configured mirrored pin assignment is a mirror image of the pin function in the other NAND memory package (column 1, line 59-column 2, line 5).
Though Frantz, which only broadly mentions memory devices (column 1, lines 18-29), fails to teach the first semiconductor package and the second semiconductor package each comprising a NAND memory package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use NAND memory 
Please note that Frantz (column 2, lines 33-35) teaches the invention “…employs a novel transposition of row or column pin definitions of the footprint.” To clarify, it transposes, or creates a functionally mirrored, pin definition.  Frantz is not mirroring just the solder balls but the pins are to which they are attached to create a functionally mirrored pin assignment.  
Further, column 1, lines 65-67 states “The subsystem module ball-to-signal definitions use a "mirror image" definition of specific microprocessors or digital signal processors…”  Therefore the balls AND signals are functionally mirrored.  
Lastly, claim 1 of Frantz states “…a ball grid array printed circuit pattern having a plurality of soldering pads for solder balls, said ball grid array pattern being disposed on said printed circuit board bottom surface, said ball grid array pattern having a one-dimensional transposed signal pinout equivalent to said microprocessor 2-dimensional signal pinout transposed in either a row or a column dimension but not transposed in both dimensions…”  This clearly states it the signal pinout, meaning functionally mirrored, that is transposed and not just the solder balls being structurally mirrored. 
With respect to claim 9, though Frantz fails to teach each of the NAND memory packages comprising a memory channel, it would have been obvious to one of 
As to claim 10, though Frantz, which teaches a JDEC 352 pin package (column 2, Iinesl2-14) fails to teach the NAND memory package comprising a JEDEC 170 pin package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use JEDEC 170 pin package pins in place of the JEDEC 352 pin package of Frantz because they are conventionally known equivalents. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). Changing the number of pins is well within the ordinary level of skill in the art.
In re claim 11, though Frantz, which teaches minimizing the track lengths and maximizing board space (column 1, line 59-column 2, line 5), fails to teach the printed circuit board utilizing signal routing to the first semiconductor package and the second semiconductor package in only two layers, it would have been obvious to one of ordinary skill in the art at the time of the invention to use only two layers in the invention of Frantz because a two layered PCB is conventionally known and used in 
Concerning claim 12, Frantz teaches a controller (column 5, lines 4-18); and though Frantz fails to specifically teach routing from the controller to each of the NAND memory packages utilizing only a single via per pin of the NAND memory packages, Frantz does teach minimizing the track length (abstract) therefore making obvious using a single via. It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the minimizing of track lengths to equate to a single via through routine experimentation (MPEP 2144.05).
Pertaining to claim 13, though Frantz, which teaches minimizing the track lengths and maximizing board space (column 1, line 59-column 2, line 5), fails to teach fails to specifically teach the routing from the controller to the first semiconductor package and the second semiconductor package utilizing only two layers in the printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use only two layers in the invention of Frantz because a two layered PCB is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 14, Frantz teaches a controller (column 5, lines 4-18); and though Frantz fails to specifically teach wherein a stub length for routing between the controller and the first semiconductor package, and the controller and the second 
Regarding claim 15, Frantz teaches apparatus comprising:
control means (column 5, lines 4-18); and
means for mounting a first semiconductor package 8 and a second semiconductor package 1 opposite one another on a printed circuit board 9, wherein the second semiconductor package 1 is aligned with the first semiconductor package 8, and wherein the at least 170 pins of the second semiconductor package 1 is a functionally configured mirrored pin assignment of the at least 170 pins of the first semiconductor package 8, wherein the second semiconductor package 1 is aligned with the first semiconductor package 8, wherein the second semiconductor package 1 has a reversed pin assignment relative to the first semiconductor package 8, and wherein the functionally configured mirrored pin assignment is a mirror image of the pin function in the first semiconductor package 8.
Please note that Frantz (column 2, lines 33-35) teaches the invention “…employs a novel transposition of row or column pin definitions of the footprint.” To clarify, it transposes, or creates a functionally mirrored, pin definition.  Frantz is not mirroring just 
Further, column 1, lines 65-67 states “The subsystem module ball-to-signal definitions use a "mirror image" definition of specific microprocessors or digital signal processors…”  Therefore the balls AND signals are functionally mirrored.  
Lastly, claim 1 of Frantz states “…a ball grid array printed circuit pattern having a plurality of soldering pads for solder balls, said ball grid array pattern being disposed on said printed circuit board bottom surface, said ball grid array pattern having a one-dimensional transposed signal pinout equivalent to said microprocessor 2-dimensional signal pinout transposed in either a row or a column dimension but not transposed in both dimensions…”  This clearly states it the signal pinout, meaning functionally mirrored, that is transposed and not just the solder balls being structurally mirrored.
Though Frantz, which teaches 352 pins (column 2, Iines 12-14), fails to teach the package comprising 170 pins, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in place of the 350 pins of Frantz because they are conventionally known equivalents. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver 
Though Frantz fails to teach the routing from the control means to each semiconductor package utilizes a single via per pin and only two routing layers in the printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a single via per pin and only two routing layers in the printed circuit board in the invention of Frantz because Frantz teaches minimizing the track length and space utilization (column 1, line 59-column 2, line 5) therefore making obvious to optimize using a single via per pin and only two routing layers in the printed circuit board. It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the minimizing of track lengths to equate to a single via through routine experimentation (MPEP 2144.05).
Please note that Frantz (column 2, lines 33-35) teaches the invention “…employs a novel transposition of row or column pin definitions of the footprint.” To clarify, it transposes, or creates a functionally mirrored, pin definition.  Frantz is not mirroring just the solder balls but the pins are to which they are attached to create a functionally mirrored pin assignment.  
Further, column 1, lines 65-67 states “The subsystem module ball-to-signal definitions use a "mirror image" definition of specific microprocessors or digital signal processors…”  Therefore the balls AND signals are functionally mirrored.  


Rejections over Koga et al., US 2009/0032921
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102al as being clearly anticipated by Koga et al., US 2009/0032921.
Regarding claim 1, Koga (figures 1 & 2) teaches an apparatus comprising:
a printed circuit board 10;
a first semiconductor package 20 comprising a plurality of pins mounted on a first side of the printed circuit board 10; and
a second semiconductor package 30 mounted on a second side of the printed circuit board 10 opposite the first side, the second semiconductor package 30 comprising a functionally configured mirrored pin assignment of the first semiconductor package 20, wherein the second semiconductor package 30 is aligned with the first semiconductor package 20, wherein the second semiconductor package 30 has a 
What is claimed is “aligned”.  This alignment relationship isn’t clearly and succinctly defined and claimed.  Therefore how they are aligned is left open to interpretation.  In this case, “aligned” is interpreted as meaning they partially overlap.  Also note as a sidebar, if the claims were to be amended to recite “directly aligned” it would still be broadly interpreted to include partially overlapping unless the claim also defined what that exactly means positionally.
Also note that Koga does clearly and succinctly state that the packages have a functionally mirrored pin assignment in paragraph 0024 – which states “The foregoing inter-chip connection part V0 makes high-speed bus connection by mirror image pin assignment as a bus connection interface between the BGA components 20 and 30.”  To be specific it states “mirror image pin assignment” between “the BGA components 20 and 30”.  Clearly this would have a functionally mirrored pin assignment.
With respect to claim 4, Koga teaches the printed circuit board 10 utilizing signal routing to the first semiconductor package and the second semiconductor package in only two layers (figures 2-3). Koga teaches any number of layers can be used therefore two layers is taught by Koga.
s 2, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al., US 2009/0032921, as applied to claim 1 above.
As to claim 2, though Koga fails to teach the first semiconductor package and the second semiconductor package each comprising a NAND memory package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use NAND memory packages in the invention of Koga because NAND memory packages are conventionally known and used components. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 3, though Koga fails to teach the NAND memory package comprising 170 pins, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in the invention of Koga because 170 pins are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 5, Koga teaches routing from the controller to each pair of corresponding pin assignments on the first semiconductor package and the second semiconductor package utilizing a single via (figures 1-3), and though Koga fails to teach a controller it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller in the memory package in the invention of Koga as detailed above because a controller is a conventionally known and used component 
Pertaining to claim 6, Koga (figure 4) teaches the routing from the controller to the first semiconductor package and the second semiconductor package utilizing only two layers in the printed circuit board. Figure 4 teaches any number of layers can be used, therefore two layers are taught by Koga.
In claim 7, Koga teaches wherein a stub length for routing between the controller and the first semiconductor package, and the controller and the second semiconductor package, is limited to a via length of the printed circuit board, (figures 1-3), and though Koga fails to teach a controller it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller in the memory package in the invention of Koga as detailed above because a controller is a conventionally known and used component in a memory package. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al., US 2009/0032921.
Regarding claim 8, Koga teaches a memory device comprising:
at least two packages (20 & 30) mounted pairwise opposite one another on a printed circuit board 10; and

Also note that Koga does clearly and succinctly state that the packages have a functionally mirrored pin assignment in paragraph 0024 – which states “The foregoing inter-chip connection part V0 makes high-speed bus connection by mirror image pin assignment as a bus connection interface between the BGA components 20 and 30.”  To be specific it states “mirror image pin assignment” between “the BGA components 20 and 30”.  Clearly this would have a functionally mirrored pin assignment.
Though Koga fails to teach the first package 20 and the second package 30 each comprising a NAND memory package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use NAND memory packages in the invention of Koga because NAND memory packages are conventionally known and used components. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

As to claim 10, though Koga fails to teach each of the NAND memory packages a JEDEC 170 pin package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in the invention of Koga because 170 pins are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 11, Koga teaches the printed circuit board 10 utilizing signal routing in only two layers to each of the NAND memory packages (figures 2-3). Koga teaches any number of layers can be used therefore two layers is taught by Koga.
Concerning claim 12, Koga teaches routing from the controller to each pair of corresponding pin assignments on the first semiconductor package and the second semiconductor package utilizing a single via (figures 1-3), and though Koga fails to teach a controller it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller in the memory package in the invention of Koga as detailed above because a controller is a conventionally known and used component 
Pertaining to claim 13, Koga teaches the routing from the controller to each of the NAND memory packages utilizing only two layers in the printed circuit board (figures 2-3). Koga teaches any number of layers can be used therefore two layers is taught by Koga.
In claim 14, Koga teaches wherein a stub length for routing between the controller and the first semiconductor package, and the controller and the second semiconductor package, is limited to a via length of the printed circuit board, (figures 1-3), and though Koga fails to teach a controller it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller in the memory package in the invention of Koga as detailed above because a controller is a conventionally known and used component in a memory package. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 15, Koga (figures 1 & 2) teaches an apparatus comprising: 
means for mounting a first semiconductor package 20 and a second semiconductor package 30, opposite one another on a printed circuit board 10, such that routing from the control means to each semiconductor package utilizes a single via 11a per pin (figure 2) and only two routing layers in the printed circuit board 10 (figures 2-3), wherein Koga teaches any number of layers can be used therefore two 
What is claimed is “aligned”.  This alignment relationship isn’t clearly and succinctly defined and claimed.  Therefore how they are aligned is left open to interpretation.  In this case, “aligned” is interpreted as meaning they partially overlap.  Also note as a sidebar, if the claims were to be amended to recite “directly aligned” it would still be broadly interpreted to include partially overlapping unless the claim also defined what that exactly means positionally.
Also note that Koga does clearly and succinctly state that the packages have a functionally mirrored reverse pin assignment in paragraph 0024 – which states “The foregoing inter-chip connection part V0 makes high-speed bus connection by mirror image pin assignment as a bus connection interface between the BGA components 20 and 30.”  To be specific it states “mirror image pin assignment” between “the BGA 
Though Koga fails to teach a controller it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller in the memory package in the invention of Koga as detailed above because a controller is a conventionally known and used component in a memory package. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Though Koga fails to teach at least the packages comprise 170 pins, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in the invention of Koga because 170 pins are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Rejections over Mori et al., US 6,127,883
Claim(s) 1 is/are rejected under 35 U.S.C. 102al as being clearly anticipated by Mori., US 6,127,883.
With respect to claim 1, Mori (figure 9, 10A & 10B) teaches an apparatus comprising:
a printed circuit board 10;

a second semiconductor package 101 mounted on a second side of the printed circuit board 10 opposite the first side, the second semiconductor package 101 comprising a functionally configured mirrored pin assignment of the first semiconductor package 20, wherein the second semiconductor package 30 is aligned with the first semiconductor package 20, wherein the second semiconductor package 30 has a reversed pin assignment relative to the first semiconductor package 20, and wherein the functionally configured mirrored pin assignment is a mirror image of the pin function in the first semiconductor package (column 1, lines 35-38).
Please note that figures 10A-B and column 1, lines 35-38 clearly teach functionally mirrored pin assignment by stating “Dark input/output pins…are arranged mirror-symmetrically with respect to the central line.”  This means that when the products 100 and 101 are attached to the board 10 in figure 9 the pins would have a functionally mirrored pin assignment.
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US 6,127,883, as applied to claim 1 above.
As to claim 2, though Mori fails to teach the first semiconductor package and the second semiconductor package each comprising a NAND memory package, it would have been obvious to one of ordinary skill in the art at the time of the invention 
In re claim 3, though Mori fails to teach the NAND memory package comprising 170 pins, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in the invention of Mori because 170 pins are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 4, though Mori fails to teach the printed circuit board utilizing signal routing to the first semiconductor package and the second semiconductor package in only two layers, it would have been obvious to one of ordinary skill in the art at the time of the invention to use only two layers in the invention of Mori because a two layer PCB is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 5, Mori teaches a controller (column 2, lines 37-52); and though Mori fails to teach routing from the controller to each pair of corresponding pin assignments on the first semiconductor package and the second semiconductor package utilizing a single via, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a single via in the invention of Mori because a 
In claim 6, though Mori fails to teach the routing from the controller to the first semiconductor package and the second semiconductor package utilizing only two layers in the printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use only two layers in the printed circuit board in the invention of Mori because only two layers in the printed circuit board is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 7, Mori teaches a controller (column 2, lines 37-52); and though Mori fails to teach a stub length for routing between the controller and the first semiconductor package, and the controller and the second semiconductor package, is limited to a via length of the printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a stub length limited to a via length in the printed circuit board in the invention of Mori because a stub length limited to a via length in the printed circuit board is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 8, Mori teaches a memory device comprising:

one of the packages (100 & 101) of the pair comprises a functionally configured mirrored pin assignment of the other of the NAND memory packages (100 & 101) of the pair, wherein the one of the NAND memory packages (100 & 101) is aligned with the other NAND memory package (100 & 101), wherein the one of the NAND memory packages (100 & 101) has a reversed pin assignment relative to the other NAND memory package (100 & 101), and wherein the functionally configured mirrored pin assignment is a mirror image of the pin function in the other NAND memory package (column 1, lines 35-38).
Please note that figures 10A-B and column 1, lines 35-38 clearly teach functionally mirrored pin assignment by stating “Dark input/output pins…are arranged mirror-symmetrically with respect to the central line.”  This means that when the products 100 and 101 are attached to the board 10 in figure 9 the pins would have a functionally mirrored pin assignment.
Though Mori fails to teach the packages are NAND memory packages, it would have been obvious to one of ordinary skill in the art at the time of the invention to use NAND memory packages in the invention of Mori because NAND memory packages are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

In re claim 10, though Koga fails to teach each of the NAND memory packages a JEDEC 170 pin package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in the invention of Koga because 170 pins are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 11, though Mori fails to teach the printed circuit board utilizing signal routing in only two layers to each of the NAND memory packages, it would have been obvious to one of ordinary skill in the art at the time of the invention to use only two layers in the invention of Mori because a two layer PCB is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 12, Mori teaches a controller (column 2, lines 37-52); and though Mori fails to teach routing from the controller to each of the NAND memory packages utilizing only a single via per pin of the NAND memory packages, it would have been obvious to one of ordinary skill in the art at the time of the invention 
In claim 13, though Mori fails to teach the routing from the controller to each of the NAND memory packages utilizing only two layers in the printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use only two layers in the invention of Mori because a two layer PCB is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 14, Mori teaches a controller (column 2, lines 37-52); and though Mori fails to teach a stub length for routing between the controller and the NAND memory packages is limited to a via length of the printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a stub length limited to a via length in the printed circuit board in the invention of Mori because a stub length limited to a via length in the printed circuit board is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 15, Mori teaches an apparatus comprising:
control means (column 2, lines 37-52); and

Though Mori fails to teach the packages comprising 170 pins, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in the invention of Mori because 170 pins are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Please note that figures 10A-B and column 1, lines 35-38 clearly teach functionally mirrored reverse pin assignment by stating “Dark input/output pins…are 

Rejections over Tauber et al., US 6,992,940
Claim(s) 1 is/are rejected under 35 U.S.C. 102al as being clearly anticipated by Tauber et al., US 6,992,940.
As to claim 1, Tauber (figure 1) an apparatus comprising:
a printed circuit board 12;
a first semiconductor package (top 14) comprising a plurality of pins mounted on a first side of the printed circuit board 12; and
a second semiconductor package (bottom 14) mounted on a second side of the printed circuit board 12 opposite the first side, the second semiconductor package (bottom 14) comprising a functionally configured mirrored pin assignment (column 6, lines 39-42 & column 7, lines 12-16) of the first semiconductor package (top 14), wherein the second semiconductor package (bottom 14)  is aligned with the first semiconductor package (top 14),  wherein the second semiconductor package (bottom 14)  has a reversed pin assignment relative to the first semiconductor package (top 14), and wherein the functionally configured mirrored pin assignment is a mirror image of the pin function in the first semiconductor package (top 14).
.
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tauber et al., US 6,992,940, as applied to claim 1 above.
In re claim 2, though Tauber, which teaches memory devices (title), fails to teach the first semiconductor package and the second semiconductor package each comprising a NAND memory package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use NAND memory packages in the invention of Tauber because NAND memory packages are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 3, though Tauber fails to teach the NAND memory package comprising 170 pins, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in the invention of Tauber because 170 pins are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 4, though Tauber fails to teach the printed circuit board utilizing signal routing to the first semiconductor package and the second 
In claim 5, though Tauber fails to teach a controller; and routing from the controller to each pair of corresponding pin assignments on the first semiconductor package and the second semiconductor package utilizing a single via, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller and a single via in the invention of Tauber because a controller and single via are conventionally known in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 6, though Tauber fails to specifically teach the routing from the controller to the first semiconductor package and the second semiconductor package utilizing only two layers in the printed circuit board, though Tauber fails to teach the printed circuit board utilizing signal routing to the first semiconductor package and the second semiconductor package in only two layers, Tauber does teach the printed circuit board has two separate allocation signals (column 4, lines 20-30) therefore one can assume it has two layers.
With respect to claim 7, though Tauber fails to teach a controller; and wherein a stub length for routing between the controller and the first semiconductor package, and the controller and the second semiconductor package, is limited to a via length of .
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tauber et al., US 6,992,940
As to claim 8, Tauber teaches a memory device comprising:
at least two packages (top & bottom 14) mounted pairwise opposite one another on a printed circuit board 12; and
one of the NAND memory packages of the pair comprises a functionally configured mirrored pin assignment of the other of the NAND memory packages (top & bottom 14)  of the pair, wherein the one of the NAND memory packages (top & bottom 14)  is aligned with the other NAND memory package (top & bottom 14), wherein the one of the NAND memory packages (top & bottom 14) has a reversed pin assignment relative to the other NAND memory package (top & bottom 14), and wherein the functionally configured mirrored pin assignment is a mirror image of the pin function in the other NAND memory package (column 6, lines 39-42 & column 7, lines 12-16).
Though Tauber fails to teach NAND memory packages, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 
Please note that Tauber is replete which statements reciting this functionally mirrored pin assignment.  Specifically see column 1, lines 28-31; column 7, lines 12-16; column 8, lines 58-65 (wherein the reference to Fig. 2C is a typo meant to refer to Fig. 2B since there is no Fig. 2C); column 9, lines 2-5; column 9, lines 19-22 for example.
In re claim 9, though Tauber fails to teach each of the NAND memory packages comprising a memory channel, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a memory channel in the invention of Tauber because a memory channel is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 10, though Tauber fails to teach each of the NAND memory packages a JEDEC 170 pin package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in the invention of Tauber because 170 pins are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 11, though Tauber fails to teach the printed circuit board utilizing signal routing to the first semiconductor package and the second semiconductor package in only two layers, Tauber does teach the printed circuit 
In claim 12, though Tauber fails to teach a controller; and routing from the controller to each pair of corresponding pin assignments on the first semiconductor package and the second semiconductor package utilizing a single via, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller and a single via in the invention of Tauber because a controller and single via are conventionally known in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 13, though Tauber fails to teach the printed circuit board utilizing signal routing to the first semiconductor package and the second semiconductor package in only two layers, Tauber does teach the printed circuit board has two separate allocation signals (column 4, lines 20-30) therefore one can assume it has two layers.
With respect to claim 14, though Tauber fails to teach a controller; and wherein a stub length for routing between the controller and the first semiconductor package, and the controller and the second semiconductor package, is limited to a via length of the printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller and a single via in the invention of Tauber because a controller and a stub length limited to the via length are 
As to claim 15, Tauber teaches an apparatus comprising: means for mounting a first semiconductor package (top 14) and a second semiconductor package (bottom 14) opposite one another on a printed circuit board 12, wherein the second semiconductor package (bottom 14) is aligned with the first semiconductor package (top 14), and wherein the at least 170 pins of the second semiconductor package (bottom 14) is a functionally configured mirrored pin assignment of the at least 170 pins of the first semiconductor package (top 14), wherein the second semiconductor package (bottom 14) is aligned with the first semiconductor package (top 14), wherein the second semiconductor package(bottom 14)  has a reversed pin assignment relative to the first semiconductor package (top 14), and wherein the functionally configured mirrored pin assignment is a mirror image of the pin function in the first semiconductor package (top 14).
Please note that Tauber is replete which statements reciting this functionally mirrored reverse pin assignment.  Specifically see column 1, lines 28-31; column 7, lines 12-16; column 8, lines 58-65 (wherein the reference to Fig. 2C is a typo meant to refer to Fig. 2B since there is no Fig. 2C); column 9, lines 2-5; column 9, lines 19-22 for example.
Though Tauber fails to teach a controller, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller in the invention 
Though Tauber fails to teach 170 pins it would have been obvious to one of ordinary skill in the art at the time of the invention to use 170 pins in the invention of Tauber because 170 pins are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Though Tauber fails to teach the routing from the control means to each semiconductor package utilizes a single via per pin, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller and a single via in the invention of Tauber because a controller and single via are conventionally known in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Though Tauber fails to teach the printed circuit board only two routing layers, Tauber does teach the printed circuit board has two separate allocation signals (column 4, lines 20-30) therefore one can assume it has two layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach inventions similar to the claimed invention.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/14/21